Mr. President, allow me first of all to congratulate you
most warmly on your election to the important post of
President of the General Assembly at its fifty-ninth
session and to wish you success in your very complex
task. I also wish to express our gratitude to your
predecessor, Mr. Julian Hunte.
In our troubled times, humankind is placing its
most cherished hopes on the United Nations. Here at
the rostrum of this Organization, I would like to
express our deep satisfaction with the resolve with
which the present session of the Assembly has
embarked on a policy that is a quest for effective
solutions to the key problems now facing the
international community.
After 11 September, the highest priority
unquestionably has been given to fighting international
terrorism, which has now acquired the nature of a
direct war. This is an evil challenge to humankind. We
sincerely grieve for the innocent victims of terrorist
acts, wherever they may occur. Any victim evokes
sympathy, but the massacre of children in Beslan is
hideously evil. The time has come for terrorists to be
called to account for their criminal acts.
The “terrorist international” must be faced with a
united anti-terrorist front on all continents, regions and
countries. It is therein that I see the key to victory.
The tone was set for this session by the statement
made by Secretary-General Kofi Annan. With his
customary perspicacity, he emphasized that the highest
value is that of the supremacy of law in domestic and
foreign affairs. Genuine interest in organizing
collective action to address new challenges and threats
was a leitmotif of the statements made from this
rostrum by United States President George Bush, the
heads of several States, the Minister for Foreign
Affairs of Russia, Sergei Lavrov, and other high-
ranking representatives. Those statements were
evidence of the growing confidence in our
Organization and, I believe, represent a long-awaited
rebuff to those who wish us ill and to sow doubts
regarding the United Nations ability to resolve today’s
pressing problems.
A special feature of our forum today is the fact
that, along with other extremely important objectives,
it must serve as a preparatory stage for the sixtieth
2

anniversary session of the General Assembly. The
international community has the right to expect that
next year’s session will prove to be an historic event
and establish new landmarks for United Nations
activity. Recalling the ideals endorsed by the founders
of the United Nations, and on the basis of
contemporary requirements, I would propose that the
anniversary session be called a summit of peace and
economic and social progress.
Turning now to the United Nations role in the life
of my country, I should like to convey to the
Organization and its specialized agencies our sincere
gratitude for their support of our national efforts in all
areas of State-building. My people will forever recall
the decision taken at the fifty-seventh session of the
General Assembly in support of the 2,200th
anniversary of Kyrgyz statehood.
One axiom of Kyrgyz foreign policy is that small
countries must have big friends. For us, the United
Nations has always been such a tried and trusted
friend. That is most appropriate for the development of
our Republic on its path to democracy. It is well known
that the electoral process is considered to be a litmus
test for the level of democracy achieved in any given
country. This year, with direct assistance from
Secretary-General Kofi Annan, the implementation of a
United Nations project in Kyrgyzstan has initiated
improvements to the national electoral system with a
view to ensuring that it meets international standards.
That is particularly important given the election
campaign now beginning to organs of power at every
level in the Republic. In that context, United States
President George Bush’s proposal that a fund for
democracy be established within the United Nations is
indeed a good one. Such a fund would substantially
enhance the United Nations potential in that area.
I should now like to turn to another problem. Two
years ago, under United Nations auspices, the Global
Mountain Summit was convened in our capital,
Bishkek. In that context, too, we are most grateful for
the Secretary-General’s assistance. The Bishkek Global
Mountain Platform was drafted at the Summit, defining
key objectives for the sustainable development of
mountain countries. That important document was
submitted to the General Assembly at its fifty-eighth
session.
At this session, I wish also to draw the
international community’s attention to the needs of the
least developed mountain countries. The time has come
to propose, on behalf of interested countries, the
adoption at this session of a special resolution
recommending forgiveness of the foreign debt of the
least developed mountain countries. That would serve
as a powerful stimulus to their comprehensive
development and to overcoming poverty and would
fully jibe with the objectives proclaimed in the
Millennium Declaration. A draft resolution on that
subject will be submitted to the General Assembly by
the delegation of the Kyrgyz Republic and other
delegations.
In considering future prospects, I believe that the
interests of all groups of countries are most fully
reflected in the decisions of the Millennium Summit. I
am gratified that a thorough and scrupulous analysis of
the results of five years of implementation of the
Millennium Declaration is being planned as a major
element on the agenda of the sixtieth anniversary
session of the General Assembly. I consider the war on
poverty to be of great importance in that context. The
link between poverty and international terrorism is
indisputable. Those phenomena are organically
intertwined. Unless we can overcome poverty and the
mass despair and sense of hopelessness it entails, in
particular among young people, our hopes for
uprooting international terrorism may indeed prove
futile.
In seeking to eradicate poverty, Kyrgyzstan is
relying above all on its own potential. We are most
grateful in that respect for the assistance of the United
Nations and the international community, expressed,
inter alia, in the Monterrey Consensus. In that
connection, we are hoping for increased assistance
through the United States Millennium Challenge
Account. In general, assistance for the development of
poor countries could be considerably enhanced. I
believe that this problem will also be duly reflected in
the work of the present and anniversary sessions of the
General Assembly.
Earlier, I linked the eradication of poverty and the
fight against international terrorism. Within the range
of interlinked measures, however, a policy to eradicate
international terrorism through the vigorous application
of collective force is of unique significance. Within the
framework of the anti-terrorist Coalition now active
under United States auspices, Kyrgyzstan is making an
important contribution to suppressing the ever-active
hotbed of terrorism in Afghanistan. I am convinced
3

that the October elections in that country will be a very
important factor in its democratic reorganization and
have a positive impact on the situation in the region as
a whole.
In order to enhance its contribution to the
international community’s war on international
terrorism, Kyrgyzstan has allowed the deployment on
its territory — within limited parameters, I would
emphasize — of armed Russian and United States
contingents. We are convinced that, in so doing, we are
strengthening the interaction of those great Powers in
today’s war on a common enemy. Our Kyrgyz land will
continue to be a place for the great Powers to cooperate
and to pool their efforts, rather than to compete.
We support international action to eradicate the
terrorist threat in Iraq. That has become the principal
obstacle to the development of democracy and to
ensuring peace in that country. We know from our own
experience that this is a long and thorny path, but one
that Iraq will have to take. The foundation for the
international community’s actions must be the
principle that, in assisting Afghanistan and Iraq in
combating terrorism, establishing peace and building
democracy, we are assisting ourselves.
I believe that there is a need here to unmask any
attempt to provide scholarly justification of any sort
for international terrorism. I am referring here in
particular to the concept of the clash of civilizations,
which cannot be thought of as an innocent theoretical
exercise.
In that light, this summer, along the shores of our
“blue pearl”, Lake Issyk-Kul, Kyrgyzstan and the
United Nations Educational, Scientific and Cultural
Organization organized a conference entitled “Eurasia
in the twenty-first century: Dialogue of cultures or a
conflict of civilizations?” The idea of a conflict of
civilizations was firmly condemned at the conference.
For my part, I believe that the term “conflict of
civilizations” should be erased from the global political
lexicon as unfounded theoretically and harmful in
practice. I note with satisfaction that, in his statement
at this session, President Bush rejected the concept of a
conflict of civilizations. The future belongs to the
dialogue of cultures and civilizations.
In conclusion, I wish to address the issue of
United Nations reform. Kyrgyzstan supports proposals
aimed at bringing the Organization ever more closely
in line with the realities of the twenty-first century,
particularly with respect to the role of the Security
Council. In that regard, I believe that the United
Nations at its anniversary session can and must decide
to include Germany and Japan among the permanent
members of the Council. We also support the
expansion of the permanent and non-permanent
categories of Council membership on the basis of the
principle of equal geographic distribution.
The enhancement of the United Nations
peacekeeping potential is another positive concept.
Kyrgyzstan will continue to respond positively to
requests for its personnel in efforts to attain those
goals.
Lastly, Kyrgyzstan and other countries of Central
Asia, in cooperation with Russia and China, intend to
continue to support the international community’s
efforts to counter international terrorism and to meet
other global challenges and threats through active
regional measures. Evidence of our resolve is the
growing role of the Shanghai Cooperation
Organization, the Commonwealth of Independent
States and the Collective Security Organization.
From this high rostrum, I reaffirm that
Kyrgyzstan, in a spirit of unwavering dedication to the
principles and purposes of the United Nations, will
continue to be a reliable link in the international
community’s efforts to ensure peace, security and
prosperity for all peoples of this planet.